PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,854
Filing Date: 24 Jul 2018
Appellant(s): Ramachandra et al.



Sripathi Ramachandra et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22, 2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Dostal et al. Patent No.: US 9,335,917 B2.,  in view of Joseph Patent No.: US 9,008,865 B2.

		WITHDRAWN REJECTIONS
The rejection of claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Dostal et al. Patent No.: US 9,335,917 B2.  in view of Joseph Patent No.: US 9,008,865 B2 has been withdrawn.





(2) Response to Argument
On pages 17-22, the Appellant argues :
 The Rejections of Independent Claims 1 and 12 and Dependent Claims 3-6, 8, 13-14, 18, and 20 (Group A) Under 35 U.S.C. §103 Should be Reversed
The references  fail to teach or suggest, alone or in  combination, a "custom search query," let alone "an aircraft parameter  condition and an environmental parameter  condition,"  as required by  the claims

The Examiner Respectfully Disagrees  
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2. 
Each reference affirmatively teaches the claim elements.

Dostal teaches System And Method For Providing Enhanced HMI Navigation and discloses the argued statements inclusively. 
Fig.1 shows “navigational data from external source” for an aircraft includes “environmental parameter conditions” for person having ordinary skill in the art (PHOSITA).  
As detailed in col.4 lines 56-67, Fig.1 shows an interactive display system, which includes also a user interface 110 (e.g. a cursor control device), and a database 116 suitably configured to support operation of the graphics module 114 and display device 102 (e.g. a touchscreen)

Also “flight management system” as shown on Dostal Fig.1 requires to be included “aircraft parameter conditions” and “environmental (including navigational) database conditions” for PHOSITA.  In addition having “a database” with all above modules includes “custom query search” because it is specific to the user and the information they are looking for. In addition, because Dostal discloses a navigational database, and the ability request 
“a database that maintains a plurality of predefined flight plans, wherein a predefined flight plan from the database may be selected by a user via user interface 110 for use as the current flight plan.”
“In this regard, the database 116 may comprise a terrain database, a weather database, a flight plan database, an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102. It will be appreciated that although FIG. 1 shows a single database 116 for purposes of explanation and ease of description, in practice, numerous databases will likely be present in a practical embodiment of the display system 100.”

Therefore , the user may customize it by selecting/inputting the desired criteria from a custom search query. 
See: Dostal, Fig1 and Fig.4. &  col.8 lines 35-45.   
    PNG
    media_image2.png
    389
    703
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    657
    450
    media_image3.png
    Greyscale


Another reference would be at Dostal Col.1 lines 22-36, (3) “In conventional avionics display systems, much of the information visually expressed on a cockpit display, (e.g., a primary flight display, a horizontal map display, a vertical situation display, etc.) pertains to aircraft parameters (e.g., the heading, drift, roll, and pitch of the host aircraft), nearby geographical features (e.g., mountain peaks, runways, etc.), and current weather conditions (e.g. developing storm cells). A further improvement occurred with the introduction of flight management systems, a type of specialized computer that includes a database of pre-stored navigation landmark, such as an airport, or may represent an imaginary intersection (a waypoint) in the sky.

Dostal doesn’t specifically teach a Boolean parameter, as part of the search. However, Joseph teaches Method And Device For Managing, Processing And Monitoring Parameters Used On Board Aircraft and discloses the argued statements. as shown on the references below.

Regarding “custom search query” limitation, Joseph, Fig.3d may be referenced for “Boolean” operator. Although Appellant’s specification gives some samples for custom search query, however does not provide an explicit definition of nor additional limiting element for “custom search query” in the claim language. Thus the broadest reasonable interpretation includes to modify and select criteria with Boolean operator searching discloses “custom search query” for PHOSITA as well. 

    PNG
    media_image4.png
    335
    457
    media_image4.png
    Greyscale



As per the definition; Boolean searches are known in the art as searches performed by using logical operators (known as Boolean operators), such as AND, OR, NOT, etc. to combine words and phrases to limit or to broaden the search.  
Joseph also teaches parameters as well and is complementary, it further improves upon Joseph because of the user interface and Boolean operators. 
In addition to the Joseph, Fig. 3d, considering above definition, Joseph discloses Boolean custom search query in several paragraphs as well, some of which quoted below.
  
Joseph, Col.8 lines 34-43, (46) The storing in memory of cards for identification of aircraft parameters in a database, preferably a centralized database, makes it possible to improve the sharing of information items as well as to simplify and control access to these information items. In addition to a function of protection of data relating to the parameters, the database of cards for identification of parameters advantageously offers standard database functions such as rapid search, sorting, comparison, filtering and import/export functions.
Terms, “repeat search” , “filtering”, etc. maybe considered a part of custom search action. 

Joseph, Col.10 lines 8-24, (58) Tab 338 here comprises several fields that can be edited, including, a more or less detailed description 340 of the parameter; the type 342 of the parameter (for example complete, real, Boolean or character chain); the unit of value 344 for the measurement parameters (for example Kg, m/s or bar); the sign indication 346 for the digital values of the parameter; the resolution 348 of the parameter as well as the operating value range of the parameter (not shown); the specification 350 of the parameter; the description of the true and false states for parameters of Boolean type; and other pertinent information items depending on the parameter concerned.

Joseph, Col.10 Lines 61-67, (65) The information items linked to an identification card such as presented on FIG. 3 are used to determine an identification code and the set of information items characteristic of the parameter. These information items are stored in memory in the form of identification cards in a database making it possible in particular to perform search, sorting and selection operations.



Joseph, Col.11 lines 1-5, (66) FIG. 4 illustrates an example of a graphical interface 400 making it possible to use functions of search and access to information items relating to avionic parameters. Graphical interface 400 here comprises a standard menu 402, similar to menu 302.

Regarding the “aircraft/environment parameter” limitations, Joseph, Fig.4 and following paragraphs references to overcome appellant arguments. 
    PNG
    media_image5.png
    316
    464
    media_image5.png
    Greyscale



Joseph, Col.11 lines 6-13, (67) The search for information items relating to a parameter can be performed according to several criteria. In this example, the main search criteria are grouped in the form of tabs. Tab 404 corresponding to a search by aircraft, tab 406 corresponds to a search by parameter, tab 408 corresponds to a search by ATA reference and tab 410 corresponds to a search by equipment at the origin of the parameters. The example presented on FIG. 4 illustrates a search by parameter.

Joseph, Col.11 lines 14-24, (68) Tab 406 comprises fields 412, 414 and 416 making it possible to define the search criteria and a table 418 presenting a Search fields 412, 414 and 416 make it possible to determine the nature of the information items on which the search is to be performed as well as the search values. These choices preferably are entered with the aid of pull-down and/or pop-up type menus. In the example illustrated, searches are performed with the aid of the name of the parameter (field 412), the code of the parameter (field 414) and/or the category (field 416).


As per the prior art references combination: Dostal teaches System And Method For Providing Enhanced HMI (Human Machine Interface) Navigation while Joseph teaches Method And Device For Managing, Processing And Monitoring Parameters Used On Board Aircraft
Both Prior art provide a method/apparatus to be implemented on board of an air vehicle, specifically both are addressing the “flight plan”. By updating, integrating, modifying, etc., both references may be combined with no further question for an ordinary person in the art. Dostal merely lacks the use of a Boolean operator, which are commonly used when querying databases.

Dostal when modified by Joseph would disclose a graphical user interface that allows for a custom search query because, adding the menu with the Boolean operator would not break the interface of the primary reference, Dostal; It would improve it by further refining the search results, as a Boolean operator, such as and, or, not allowing the user to further customize it to a desired length, making it easier to find the information they desire.


On page 19, Appellant argues that:  Even under a broadest reasonable interpretation (BRI) of the claims, the references fail to disclose or suggest every limitation of the claims including a "custom search query comprising at least one of an aircraft parameter condition and an environmental parameter condition"

The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2.
Each reference affirmatively teaches the claim elements.
 
Regarding BRI of custom search query for PHOSITA, it should include filtering, selecting, adding, subtracting, etc.  certain conditions of the parameters with certain criteria and with Boolean operator and maybe formulated using, for example, a “user interface” module. The claims themselves do not specify what a custom search query may be. The specification does not provide much further guidance beyond what is found such as at 0006 of the specification, where it merely allows a user to input a query comprising an aircraft parameter condition or an environmental parameter condition. Indeed, any data base search that returned either one of those conditions from a flight plan database would meet the claim elements.
With this regard, following references affirmatively teaches the argued claim elements.

Regarding “parameters” limitation, Joseph, Fig.2b and Fig.4 discloses both “aircraft parameter” and “environmental parameter” conditions.

    PNG
    media_image6.png
    489
    401
    media_image6.png
    Greyscale
  

    PNG
    media_image7.png
    309
    437
    media_image7.png
    Greyscale


Regarding “custom search query” limitation, Joseph, Fig.3d shows “Boolean” operator with “characters” selection option, discloses the argued claim limitation. 

    PNG
    media_image4.png
    335
    457
    media_image4.png
    Greyscale


Regarding  "an aircraft parameter  condition and an environmental parameter  condition" claim limitation, Joseph, Fig.4 affirmatively teaches argued claim elements, explained further by the below citations: 
    PNG
    media_image5.png
    316
    464
    media_image5.png
    Greyscale


Col.11 lines 6-13, (67) The search for information items relating to a parameter can be performed according to several criteria. In this example, the main search criteria are grouped in the form of tabs. Tab 404 corresponding to a search by aircraft, tab 406 corresponds to a search by parameter, tab 408 corresponds to a search by ATA reference and tab 410 corresponds to a search by equipment at the origin of the parameters. The example presented on FIG. 4 illustrates a search by parameter.

Col.11 lines 14-24, (68) Tab 406 comprises fields 412, 414 and 416 making it possible to define the search criteria and a table 418 presenting a synthesis of the results. Search fields 412, 414 and 416 make it possible to determine the nature of the information items on which the search is to be performed as well as the search values. These choices preferably are entered with the aid of pull-down and/or pop-up type menus. In the example illustrated, searches are performed with the aid of the name of the parameter (field 412), the code of the parameter (field 414) and/or the category (field 416).

On page 22, Appellant argues that : The references fail to teach or suggest "search the stored flight plan information for flight plan information comprising aircraft parameters or environmental parameters that satisfy the aircraft parameter condition or environmental parameter condition of the custom search query" and "cause the display module to display instances of the flight plan information containing the aircraft parameters or environmental parameters that satisfy the aircraft parameter condition or the environmental parameter condition of the custom search query" as required by the claims.

The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2.
Each reference affirmatively teaches the claim elements.

Regarding argues claim limitations, Dostal, Fig.1 referencing “database”& “internal reference systems” with “flight management system” teaches the claim limitations "search the stored flight plan information" at least in BRI. 

    PNG
    media_image8.png
    407
    742
    media_image8.png
    Greyscale


Dostal , Col.3 lines 7-9, “(12) The system comprises a display, a first source of flight plan data, and a second source of airspace data in the vicinity of the flight plan”,

Dostal, Col.5 lines 51-61, (17) Navigation database 120 stores a considerable amount of information useful in flight planning. For example, navigation database 120 can contain information pertaining to the geographical location of waypoints and lists of available approaches that may be flown by an aircraft when landing at a particular runway. During flight planning, a pilot may utilize user interface 110 to designate a desired approach from a list of available approaches stored in navigational database 120. After the pilot designates the desired approach, processor 112 may then recall from navigational database 120 relevant information pertaining to the designated approach.

Dostal, Col.6 lines 65-67 & col.7 lines 1-25, (22) In an exemplary embodiment, the flight management system 108 maintains information pertaining to a current flight plan (or alternatively, a current route or travel plan). In this regard, depending on the embodiment, the current flight plan may comprise either a selected or otherwise designated flight plan for subsequent execution, a flight plan selected for review on the display device 102, and/or a flight plan currently being executed by the aircraft. In this regard, as used herein, a flight plan should be understood as a sequence of navigational reference points that define a flight path or route for the aircraft. In this regard, depending on the particular flight plan and type of air navigation, the navigational reference points may comprise navigational aids, such as VHF Omni-directional ranges (VORs), distance measuring equipment (DMEs), tactical air navigation aids (TACANs), and combinations thereof (e.g., VORTACs), landing and/or departure locations (e.g., airports, airstrips, runways, landing strips, heliports, helipads, and the like), points of interest or other features on the ground, as well as position fixes (e.g., initial approach fixes (IAFs) and/or final approach fixes (FAFs)) and other navigational reference points used in area navigation (RNAV). For example, a flight plan may include an initial or beginning reference point (e.g., a departure or takeoff location), a final navigational reference point (e.g., an arrival or landing location), and one or more intermediate navigational reference points (e.g., waypoints, positional fixes, and the like) that define the desired path or route for the aircraft from the initial navigational reference point to the final navigational reference point. In this regard, the intermediate navigational reference points may define one or more airways for the aircraft enroute to the final navigational reference point.

Dostal, Col.7 lines 31-45, (23)” As described in greater detail below, the along track distance (or length) of the flight plan comprises the sum of all of the straight line ground distances between adjacent navigational reference points of the flight plan; i.e. the total ground distance corresponding to the route defined by the plurality of navigational reference points comprising the flight plan.

Dostal, Col.7 lines 55-67, (24) In some embodiments, the flight management system 108 may include a database that maintains a plurality of predefined flight plans, wherein a predefined flight plan from the database may be selected by a user via user interface 110 for use as the current flight plan. In another embodiment, the current flight plan may be uplinked via the communications system 106. Alternatively, the user may 110 to manually enter or indicate the desired endpoints (e.g., the initial and final navigational reference points) for the current flight plan. Depending on the embodiment, the user may manually enter the intermediate navigational reference points (e.g., via user interface 110), or alternatively, the intermediate navigational reference points may be automatically generated by the flight management system 108 based on the endpoints (e.g., the initial and final navigational reference points) of the flight plan, as will be appreciated in the art. As described in greater detail below, in an exemplary embodiment, the processor 112 and/or graphics module 114 are configured to display and/or render symbology pertaining to the generation (1) new waypoints on an existing flight plan, and (2) an altitude constraint on a vertical situation display device.

Dostal, Col.8 lines 27-44, (26) “In this regard, the database 116 may comprise a terrain database, a weather database, a flight plan database, an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102, as described below. It will be appreciated that although FIG. 1 shows a single database 116 for purposes of explanation and ease of description, in practice, numerous databases will likely be present in a practical embodiment of the display system 100.

Dostal, Col.8 lines 45-67, (27) FIG. 2 is an exemplary illustration of a graphical display comprising a navigational map 200 and an airspace overlay 202. The processor 112, database 116, and graphics module 114 (FIG. 1) may be configured to render navigational map 200 to display terrain, topology, and other suitable items or points of interest within a given distance from the aircraft. The pilot may set the threshold distance of the viewable area by zooming-in to display a smaller geographic area or zooming-out to display a larger geographic area. The relative scale of the area is shown by a range ring 204 having a number “25’ thereon indicating that the range of the range ring is twenty-five nautical miles. Referring to FIG. 2, map 200 suitably includes an aircraft indicator 206 on a flight path indicator 208, which shows the path to be flown by aircraft 206. The flight plan may be 210 (SOSAL), 212 (HADLY), and 214 (BODAL) on FIG. 2. Each waypoint may correspond to a navigational aid, an airport, or any other point on a map. The flight plan shown in FIG. 2, for example, shows the aircraft flying to waypoint SOSAL, then turning toward waypoint HADLY, and continuing on to waypoint BODAL. A typical flight plan image may be represented as a series of flight segments from waypoint to waypoint, terminating at a destination airport. Changes to the flight plan may be made by adding, removing or adjusting waypoints. It is known to accomplish this with a flight management system (FMS) and/or through graphical manipulation of the waypoints on the display by the pilot.

As per the prior art references combination: Dostal teaches System And Method For Providing Enhanced HMI (Human Machine Interface) Navigation while Joseph teaches Method And Device For Managing, Processing And Monitoring Parameters Used On Board Aircraft
Both Prior art references provide a method/apparatus and a number of menus to be implemented on board of an air vehicle, specifically both are addressing the “flight plan”. By updating, integrating, modifying, etc., both references may be combined with no further question for an ordinary person in the art. 
	For example, Joseph “Boolean operator” option may be added/integrated to the system of the Dostal to enhance the combined system visuality / capability,  for an ordinary person in the art. As discussed above. both references disclose a number of selectable menus and teach data entry for searching a database of flight parameters and providing the desired results of the query back to the user. The references are complementary to one another.
	Adding the menu with the Boolean operator would not break the interface of the primary reference.  It would improve it by further refining the search results.


On pages 25-26 the Appellant argues :
 The Rejections of Dependent Claims 2 and 17 (Group B) Under 35 U.S.C. §103 Should be Reversed.
The references fail to teach or suggest "at least one of the aircraft parameter condition and the environmental parameter condition comprises a numerical range," as recited in claim 2.

The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2.
Each reference affirmatively teaches the claim elements.

Dostal, Col.5 lines 25-50, (16) “More specifically, inertial reference system 118 provides processor 112 with information describing various flight parameters of the host aircraft (e.g., position, orientation, velocity, etc.) as monitored by a number of motion sensors (e.g., accelerometers, gyroscopes, etc.) deployed onboard the aircraft. By comparison, and as indicated in FIG. 1, wireless receiver 122 receives navigational information from various sources external to the aircraft. These sources may include various types of navigational aids (e.g., global position systems, non-directional radio beacons, very high frequency Omni-directional radio range devices (VORs), etc.), ground-based navigational facilities (e.g., Air Traffic Control Centers, Terminal Radar Approach Control Facilities, Flight Service Stations, and control towers), and ground-based guidance systems (e.g., instrument landing systems). In certain instances, wireless receiver 122 may also periodically receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. In a specific implementation, wireless receiver 122 assumes the form of a multi-mode receiver (MMR) having global navigational satellite system capabilities.
Remarks: Some of the parameters, i.e. velocity, acceleration, etc. inherently requires “numerical range”. 
Also, both Dostal and Joseph have explicit usage of “range” as referenced below paragraphs. 

Dostal, Col.8 lines 1-25, (25) “Depending on the embodiment, the processor 112 may be implemented or realized with a general purpose processor, a content addressable memory, a digital signal processor, an application specific integrated circuit, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof, designed to perform the functions described herein. The processor 112 may also be implemented as a combination of computing devices, e.g., a combination of a digital signal processor and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a digital signal processor core, or any other such configuration.”

Dostal, Col.10 lines 19-30, (34) FIG. 6 is a flowchart of an interactive display process 600 for providing enhanced HMI navigation in accordance with an exemplary embodiment and capable of being carried out by the system shown and described in connection with FIG. 1. In STEP 602, airspace data (e.g. traffic, weather, range, etc.) associated with a flight plan is received, and the data associated with a predetermined region of the flight plan is displayed (STEP 604). A time/distance scale substantially coextensive with the region is also displayed (STEP 606). As shown in FIG. 3, the time scale may a relative time scale, an absolute time scale, a scale delineated by flight phase, and a scale delineated by reference points such as waypoints.

Joseph,col.3 lines 56-59, (9) The avionic parameters used on board aircraft can be characterized by a set of information items, basic or more or less detailed and pertinent, such as the name and the description of the parameters, their operating value range, their resolution, their precision, their type or unit of measure..
 
Joseph, col.10 lines 8-23, (58) Tab 338 here comprises several fields that can be edited, including, a more or less detailed description 340 of the parameter; the type 342 of the parameter (for example complete, real, Boolean or character chain); the unit of value 344 for the measurement parameters (for example Kg, m/s or bar); the sign indication 346 for the digital values of the parameter; the resolution 348 of the parameter as well as the operating value range of the parameter (not shown); the specification 350 of the parameter; the description of the true and false states for parameters of Boolean type; and other pertinent information items depending on the parameter concerned.


On pages 27-28 the Appellant argues :
The Rejections of Dependent Claim 7 (Group C) Under 35 U.S.C. §103 Should be Reversed.
The references fail to teach or suggest "the instances of the flight plan information containing the aircraft parameters or environmental parameters that satisfy the aircraft parameter condition or the environmental parameter condition of the custom search query are displayed on a graph of the display module," as recited in claim 7.

The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2.
Each reference affirmatively teaches the claim elements.


Col.8 lines 27-44, (26) “The graphics module 114 generally represents the hardware, software, and/or firmware components configured to control the display and/or rendering of a navigational map on the display device 102 and perform additional tasks and/or functions described in greater detail below. In an exemplary embodiment, the graphics module 114 accesses one or more databases 116 suitably configured to support operations of the graphics module 114, as described below. In this regard, the database 116 may comprise a terrain database, a weather database, a flight plan database, an obstacle database, a navigational database, a geopolitical database, a terminal airspace database, a special use airspace database, or other information for rendering and/or displaying content on the display device 102, as described below. It will be appreciated that although FIG. 1 shows a single database 116 for purposes of explanation and ease of description, in practice, numerous databases will likely be present in a practical embodiment of the display system 100.

Col.8 lines 45-67, (27) FIG. 2 is an exemplary illustration of a graphical display comprising a navigational map 200 and an airspace overlay 202. The processor 112, database 116, and graphics module 114 (FIG. 1) nay be configured to render navigational map 200 to display terrain, topology, and other suitable items or points of interest within a given distance from the aircraft. The pilot may set the threshold distance of the viewable area by zooming-in to display a smaller geographic area or zooming-out to display a larger geographic area. The relative scale of the area is shown by a range ring 204 having a number “25’ thereon indicating that the range of the range ring is twenty-five nautical miles. Referring to FIG. 2, map 200 suitably includes an aircraft indicator 206 on a flight path indicator 208, which shows the path  marked by a series of waypoints 210 (SOSAL), 212 (HADLY), and 214 (BODAL) on FIG. 2. Each waypoint may correspond to a navigational aid, an airport, or any other point on a map. The flight plan shown in FIG. 2, for example, shows the aircraft flying to waypoint SOSAL, then turning toward waypoint HADLY, and continuing on to waypoint BODAL. A typical flight plan image may be represented as a series of flight segments from waypoint to waypoint, terminating at a destination airport. Changes to the flight plan may be made by adding, removing or adjusting waypoints. It is known to accomplish this with a flight management system (FMS) and/or through graphical manipulation of the waypoints on the display by the pilot.

    PNG
    media_image9.png
    554
    493
    media_image9.png
    Greyscale




On page 30 the Appellant argues :
The Rejections of Dependent Claims 10 and 15 (Group D) Under 35 U.S.C. §103 Should be Reversed.
The references fail to teach or suggest "the memory module is configured to store custom search queries for repeat use," as recited in claim 10.
 
Regarding claim 10, Applicant’s arguments, see Appeal Brief,  pages 30-32, filed 11/23/2020, with respect to claim 10 have been fully considered and are persuasive.  The rejection of dependent claim 10 has been withdrawn.
Spec Ref.: [0039] In exemplary embodiments, each custom search query is then stored in the memory module 11 after the query is made. The pilot is then able to select previously-made custom search queries to allow for a faster repeat custom search. In exemplary embodiments, the pilot is able to designate particular search queries as preferred custom search queries with a custom identifier such as a unique name or number, thereby allowing for preferred custom search queries to be identified quickly by the pilot for repeat searching.

Regarding claim 15:
The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2. 
Each reference affirmatively teaches the claim elements.

In this regard, the storing a search query is met because the query has to be placed in memory in order to search a database.  The claim does not say how it is stored, why it is stored, thus it meets the broadest reasonable interpretation (BRI).

Some supporting references
Dostal, col.5 lines 51-61, “(17) Navigation database 120 stores a considerable amount of information useful in flight planning. For example, navigation database 120 can contain information pertaining to the geographical location of waypoints and lists of available approaches that may be flown by an aircraft when landing at a particular runway. During flight planning, a pilot may utilize user interface 110 to designate a desired approach from a list of available approaches stored in navigational database 120. After the pilot designates the desired approach, processor 112 may then recall from navigational database 120 relevant information pertaining to the designated approach.”).

Dostal, Col.8 lines 1-26, (25) “Depending on the embodiment, the processor 112 may be implemented or realized with a general purpose processor, a content addressable memory, a digital signal processor, an application specific integrated circuit, a field programmable gate array, any suitable programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof, designed to perform the functions described herein.” & “Furthermore, the steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in firmware, in a software module executed by the processor 112, or in any practical combination thereof.”.

Dostal, Col.10 lines 44-67, (36) While an exemplary embodiment of the present invention has been described above in the context of a fully functioning computer system (i.e., avionics display system 100), those skilled in the art will recognize that the mechanisms of the present invention are capable of being distributed as a program product (i.e., an avionics display program) and, furthermore, that the teachings of the present invention apply to the program product regardless of the particular type of computer-readable media (e.g., floppy disc, hard drive, memory card, optical disc, etc.) employed to carry-out its distribution.

Dostal, Col.10 lines 44-67, (36) “it should be appreciated that there has been provided a system and method for producing an HMI(human machine interface) navigation mechanism that is not limited to displaying forecast information but can also display time and position related data such as NOTAMs, predictions, and estimations; does not merely switch between present and future information and provides sequential and continuous navigation from past, through present to future; is reusable and consistent when manipulating timeline information, and (4) provides a moving-to-the-future capability that enables to see vides a moving-to-the-past capability (e.g., previous weather trends as they relate to current and/or future position. 



On page 32 the Appellant argues :
The Rejections of Dependent Claims 11 and 16 (Group E) Under 35 U.S.C. §103 Should be Reversed
A. 	The references fail to teach or suggest “the user interface module is configured to display the stored previous custom search queries,” as recited in claim 11

Regarding claim 11, Applicant’s arguments, see Appeal Brief,  pages 32-34, filed 11/23/2020, with respect to claim 11 have been fully considered and are persuasive.  The rejection  of dependent claim 11 has been withdrawn.
Spec Ref.: [0039] In exemplary embodiments, each custom search query is then stored in the memory module 11 after the query is made. The pilot is then able to select previously-made custom search queries to allow for a faster repeat custom search. In exemplary embodiments, the pilot is able to designate particular search queries as preferred custom search queries with a custom identifier such as a unique name or number, thereby allowing for preferred custom search queries to be identified quickly by the pilot for repeat searching.

Regarding claim 16:
The Examiner Respectfully Disagrees
The claim is thought by the combination of Dostal et al. Patent No.: US 9,335,917 B2 and Joseph Patent No.: US 9,008,865 B2.
Each reference affirmatively teaches the claim elements

Regarding the claim limitations for “displaying the search query”, this language is broad, because displaying the search query while entering it would be displaying a search query.  The claim doesn’t require a previously entered search query, a favorite search query, a history of search queries etc.

Some supporting references”
Dostal, Col.5 lines 62-67 & col.6 lines 1-12, (18) Processor 112 is coupled to navigation system 104 for obtaining real-time navigational data and/or information regarding operation of the aircraft to support operation of the display system 100. In an exemplary embodiment, the communications system 106 is coupled to the processor 112 and configured to support communications to and/or from the aircraft, as is appreciated in the art. The processor 112 is also coupled to the flight management system 108, which in turn, may also be coupled to the navigation system 104 and the communications system 106 for providing real-time data and/or information regarding operation of the aircraft to the processor 112 to support operation of the aircraft. In an exemplary embodiment, the user interface 110 (e.g. touchscreen or cursor control) is coupled to the processor 112, and the user interface 110 and the processor 112 are cooperatively configured to allow a user to interact with display device 102 and other elements of display system 100, as described in greater detail below.

Dostal, Col.6 lines 13-33, (19) In an exemplary embodiment, the interactive display device 102 is realized as an electronic display configured to graphically display flight information or other data associated with operation of the aircraft under control of the graphics module 114. In an exemplary embodiment, the display device 102 is located within a cockpit of the 102, in practice, additional display devices may be present onboard the aircraft. In an exemplary embodiment, the user interface 110 is also located within the cockpit of the aircraft and adapted to allow a user (e.g., pilot, co-pilot, or crew member) to interact with the remainder of display system 100 and enables a user to indicate, select, or otherwise manipulate content displayed on the display device 102, as described in greater detail below. In various embodiments, the user interface 110 may be realized as a keypad, touchpad, keyboard, cursor control, touchscreen, joystick, knob, microphone, or another suitable device adapted to receive input from a user. In preferred embodiments, user interface 110 may be a touchscreen, cursor control device, joystick, or the like.

Dostal, Col.7, lines 46-67, (24) In some embodiments, the flight management system 108 may include a database that maintains a plurality of predefined flight plans, wherein a predefined flight plan from the database may be selected by a user via user interface 110 for use as the current flight plan. In another embodiment, the current flight plan may be uplinked via the communications system 106. Alternatively, the user may utilize the user interface 110 to manually enter or indicate the desired endpoints (e.g., the initial and final navigational reference points) for the current flight plan. Depending on the embodiment, the user may manually enter the intermediate navigational reference points (e.g., via user interface 110), or alternatively, the intermediate navigational reference points may be automatically generated by the flight management system 108 based on the endpoints (e.g., the initial and final navigational reference points) of the flight plan, as will be appreciated in the art. As described in greater detail below, in an exemplary embodiment, the processor 112 and/or graphics module 114 are configured to display and/or render symbology pertaining to 

Dostal, col.6 lines 65-67 & col.7 lines 1-15, (22) “In an exemplary embodiment, the flight management system 108 maintains information pertaining to a current flight plan (or alternatively, a current route or travel plan). In this regard, depending on the embodiment, the current flight plan may comprise either a selected or otherwise designated flight plan for subsequent execution, a flight plan selected for review on the display device 102, and/or a flight plan currently being executed by the aircraft.”
As per this ref. paragraph, not only custom search performed, but also the current data may be maintained. 


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JALAL C CODUROGLU/  Examiner, Art Unit 3665                                                                                                                                                                                                      

Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.